DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Examiner acknowledges the amendments to claims 12 have overcome the claim objections from the previous office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zang (USPGPUB DOCUMENT: 2019/0206743, hereinafter Zang).

Re claim 12 Zang discloses in Fig 13a/b, see modified fig 13a in office action, a vertical field-effect transistor (VFET) device, comprising: at least one fin(120)[0043] patterned in a substrate(100)[0043]; bottom source and drains(320)[0054] below the at least one fin(120)[0043], wherein the at least one fin(120)[0043] is completely separated from the 
bottom spacers(330)[0058] on the bottom source and drains(320)[0054];
gates(720/710)[0088,0092] above the bottom spacers(330)[0058] alongside the at least one fin(120)[0043];
top spacers(530)[0089] above the gates(720/710)[0088,0092]; and
top source and drains(620)[0092] above the top spacers(530)[0089] at the a top of the at least one fin(120)[0043].


    PNG
    media_image1.png
    494
    559
    media_image1.png
    Greyscale




Re claim 14 Zang discloses the VFET device of claim 13, wherein the conformal gate dielectric(710)[0090,0092] comprises a high-K gate dielectric(710)[0090,0092] selected from the group consisting of: Hf02, La203, and combinations thereof (La203)[0090].

Re claim 15 Zang discloses the VFET device of claim 13, wherein the gate conductor(720)[0088,0092] comprises a workfunction setting metal selected from the group consisting of: TiN, TaN, Al-containing alloys, TiAl, TiAIN, TiAlC, TaAl, TaAIN, TaAlC, W, and combinations thereof (TiN)[0092].

Re claim 16 Zang discloses the VFET device of claim 12, wherein the bottom source and drains(320)[0054], and the top source and drains(620)[0092] each comprises an epitaxial material selected from the group consisting of: epitaxial Si, epitaxial Ge, epitaxial SiGe and combinations thereof (SiGe)[0057,0083].

Re claim 17 Zang discloses the VFET device of claim 16, wherein the epitaxial material is doped with an n-type or a p-type dopant (p-type/n-type)[ 0057,0083,0084,0085].

.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (USPGPUB DOCUMENT: 2019/0067474, hereinafter Wong) of record in view of Xie (USPGPUB DOCUMENT: 20190088767, hereinafter Xie) of record.

Re claim 19 Zang discloses the VFET device of claim 12, 

Zang does not specifically teach further comprising: an ILD surrounding the VFET device; a first contact to the top source and drains(620)[0092] formed in the ILD; and a second contact to the bottom source and drains(320)[0054] formed in the ILD.

Wong discloses an ILD(520)[0051] surrounding the VFET device;


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Wong to the device of Zang in order to provide methods and structures for manufacturing FinFET devices that decrease the contact resistance without altering the principal design rules as taught by Wong [0003]

Zang and Wong do not disclose a second contact to the bottom source and drains(bottom source/drain)[0026,0040] formed in the ILD(520)[0051].

Xie discloses a second contact[0047] to the bottom source and drains(203-1a/203-2a)[0047] formed in the ILD(231)[0047].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Xie to the teachings of Wong in order to have FETs without violating design rules and/or risking the formation of defects as taught by Xie [0002]

Re claim 20 the combination of Zang and Wong and Xie disclose the VFET device of claim 19, wherein the VFET device comprises multiple fin(120/620)[0023,0024]s, and wherein the first contact(800)[0023] is common to the top source and drains(700)[0062,0063] at the tops of each of the multiple fin(120/620)[0023,0024]s.



Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-11 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a vertical field-effect transistor (VFET) device, comprising:  wherein the base of the at least one fin only has the width w' below a top surface of the bottom source and drains, in combination with the rest of claim limitations as claimed and defined by the Applicant. 

In the reference of record Wong (USPGPUB DOCUMENT: 2019/0067474) discloses in Fig 10, see modified figure in office action, a vertical field-effect transistor (VFET) device, comprising:
at least one fin(120/620)[0023,0024] patterned in a substrate(100)[0023], wherein a top of the at least one fin(120/620)[0023,0024] has a width w (width of 620)[0024], and a base of the at least one fin(120/620)[0023,0024] has a width w' (width of 120)[0024], and wherein w'<w (width of 120 is less than width of 620); 
bottom source and drains(bottom source/drain)[0026,0040] at the base (proximate to a top surface of the substrate)[0040] of the at least one fin(120/620)[0023,0024]; bottom spacers(310)[0041,0043] on the bottom source and drains(bottom source/drain)[0026,0040]; gates(400)[0045] above the bottom spacers(310)[0041,0043] 
top source and drains(700)[0062,0063] above the top spacers(550)[0054] at the top of the at least one fin(120/620)[0023,0024] but does not disclose wherein the base of the at least one fin only has the width w' below a top surface of the bottom source and drains.  Therefore, it would not be obvious to make the vertical field-effect transistor (VFET) device as claimed.


Response to Arguments
Applicant’s arguments with respect to claims 12-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819